Citation Nr: 1144681	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-26 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral knee disorder.

2.  Entitlement to service connection for the claimed residuals of a head injury.

3.  Entitlement to service connection for claimed diabetes mellitus.

4.  Entitlement to service connection for claimed bilateral upper extremity neuropathy, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for claimed bilateral lower extremity neuropathy, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for claimed erectile dysfunction, to include as secondary to diabetes mellitus.



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from September 2007 and February 2008 rating decisions of the RO.

In March 2010, the Board remanded the case to the RO for additional development of the record.

The issues of service connection for diabetes mellitus and for upper and lower extremity neuropathy and erectile dysfunction are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to an injury involving either knee or a head injury since service. 

2.  The Veteran is not shown to have manifested complaints or findings referable to a knee disorder or head injury in service or for many years thereafter.  

3.  The currently demonstrated degenerative changes of the knees is not shown to be due to an injury or other event or incident of the Veteran's period of active service.  

4.  A current disability manifested by central nervous system impairment is not shown to be due to an injury or other event or incident of the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral knee disability manifested by degenerative changes is not due to disease or injury that was incurred in or aggravated by active service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

2.  The Veteran's disability manifested by the residuals of a head trauma is not due to disease or injury that was incurred in or aggravated by his active service; nor may any organic disease of the central nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1)  (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

The July and October 2007 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the law and regulations outlined hereinabove. 

In this regard, these letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims for service connection, and the assistance that VA would provide to obtain information and evidence in support of his claims.  He was also notified of disability ratings and effective dates of awards. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002). 

The service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The Veteran was afforded a VA examination that is adequate for the purpose of adjudicating these claims. 

The Board also finds that, to the extent indicated, there was substantial compliance with the March 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. ... not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

In the matters discussed hereinbelow, the August 2010 VA examiner addressed the essential information by reviewing the record and provided an opinion as to the etiology of the claimed bilateral knee disorder and head injury residuals that was supported by a rationale.  The fact that a comment was not made regarding the other opinions of record, as requested in the remand, in no way diminishes or otherwise affects the probative value of the opinion or adequacy of the examination.  Thus, there was substantial compliance with the Board's directives and no further remand is necessary.  

In sum, there is no defect in notifying or assisting the Veteran in connection with these claims. 


Legal Criteria for Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303 . 

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) . 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) . 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112 , 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) . 


Analysis

Bilateral Knee Disorder

The Veteran contends that his current bilateral knee disorders are due to injuries sustained in service.  In particular, he reports that, while playing basketball, he fell on both knees and injured them.  He reports not being on duty at the time of the injury and just going home and icing his knees.  He adds that he sought treatment for a groin injury about one month after the basketball injury in March 1980, but the swelling in his knees had gone down.  (See Veteran's statement received in January 2010.)

A February 2001 VA treatment record noted the Veteran's complaints of knee pain.  The X-ray studies taken two days earlier were noted to have revealed mild degenerative arthritis in both knees.  He was given the option of being referred to a VA orthopedist, but he had an appointment at Winchester Hospital and preferred to follow-up with his local orthopedist.  

A June 2001 VA treatment record noted that the Veteran had been seen at Winchester Medical Center for knee pain and reported completing physical therapy 4 to 6 weeks earlier.  He complained of continued bilateral knee pain and weakness.  The diagnosis was that of bilateral degenerative joint disease of the knee.  

The May 2007 X-ray studies of the left knee showed some suspected minimal fluid in the suprapatellar bursa, medial joint space narrowing, and some question of chondrocalcinosis, medially.

A June 2007 VA orthopedic consultation noted that the Veteran complained of having pain and effusion in the left knee, but denied having any injury.  The X-ray studies showed mild degenerative joint disease that was explained to the Veteran as being compatible with his age.  Internal derangement was noted to have been considered, but there was no history of injury.  An MRI was requested, and an impression of mild degenerative joint disease of the "right" knee was recorded even though the rest of the record related to the left knee.  

A June 2007 MRI revealed tears in the posterior horns or the lateral and medial meniscus, moderate joint effusion, and a focal full-thickness articular cartilage defect.

In a June 2007 addendum to the earlier VA record, a nurse noted that the Veteran reported that he did have a history of knee pain in service that had been intermittent since then.  

A July 2007 record noted that the Veteran's report of injuring both knees while in the military and that he wanted this clarified and documented for his records.  He gave no other details of the injury.

A July 2007 record from T. W., M.D., stated that the Veteran was being seen for  follow-up to his partial medial and lateral meniscectomy with underlying arthritis.  The physician opined that there was a reasonable possibility (greater than 50 percent) that this could be related to the injury sustained in service since the Veteran described this as being on and off for years with worsening over the three week period prior to the initial visit in June 2007.  

In December 2008, C. B., M.D., offered an opinion based on an examination and review of the Veteran's records.  He noted that the Veteran had a left knee injury in service and continued to have problems with the knee as well as undergoing a partial medial and lateral meniscectomy in 2007.  

The physician opined that the current left knee condition and arthritis were secondary to the problems that the Veteran had with his left knee in service.  The rationale was that the Veteran was fit when he entered service, had a serious left knee injury in service, and currently had left knee arthritis out of proportion with his age.  The physician noted that Dr. W. also had opined that the knee problems were related to service.  He found nothing in the record of a more likely etiology for the left knee problems.  

To the extent that a February 2009 record from T. D., M.D., stated that the Veteran had significant symptoms involving the left knee and never did well following surgery he had a couple of years earlier, it is not found to be material.

A March 2009 MRI study of the left knee revealed severe osteoarthritis of the knee, a complex tear throughout the entire medial meniscus and a small tear through the body of the lateral meniscus.  The report noted that the Veteran had left knee surgery a couple of years earlier.

Undated lay statements added to the record include letters from the Veteran's employer regarding current functional limitations due to his knee problems and from a co-worker who noted that the Veteran had current treatment of cortisone shots in his knee.  

In April 2010, Dr. C. B. supplemented his earlier opinion by stating that the additional lay statements continued to document current left knee difficulties that were consistent with what he would have expected from the time of his knee injury in service.

At the time of an August 2010 VA examination, the claims file including the lay and medical evidence was reviewed.  The Veteran reported having left knee pain since the basketball injury in service.  The medical records were noted to only document bilateral knee problems since 2001.  

The examiner opined that there was less than a 50 percent probability that the bilateral knee condition was caused by or a result of an event or incident of the Veteran's service.  The basis of the opinion was that there was an absence of any mention of an injury to the knees at the time he suffered a right groin pull in service.  

On this record, a current knee disability is established based on X-ray findings and MRI studies that have shown degenerative joint disease and tears in the meniscus of the left knee and degenerative changes involving the right.  However, the Board finds that the preponderance of the evidence is against the claim of service connection for condition involving either knee.  

The Veteran asserts that he sustained a bilateral knee injury in service that had been symptomatic since that time.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

While the Veteran is competent to report having an injury and his symptoms, the Board finds the assertions in this case not to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible."). 

Initially during the appeal, the Veteran was vague about sustaining an injury in service.  When he sought treatment in 2001, he did not provide a history of a knee injury in service.  It is not until after the Veteran filed a claim in 2007 that he mentioned having a knee injury in service.  To the extent that he reported the injury to a VA physician in July 2007, for the purpose of ensuring that the incident was documented in his record, he offered no details about the nature or extent of his injuries in service.  It was not until his January 2010 statement that he linked the knee injuries to the basketball injury when he was only treated for a groin muscle injury.  

The Veteran in this regard has not provided complete medical records that would serve to document his knee problems beginning in recent years.  Although he only reported his VA treatment, these records clearly show that he primarily sought treatment for his knee disorders through a private orthopedist and that such treatment dated back no earlier than 2001.  

Despite an attempt to obtain these records through the March 2010 remand, the Veteran did not respond to the request.    

The United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist is by no means a one-way street, and a Veteran's obligation to provide certain facts, in this case by submitting authorization forms, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Moreover, on review of the entire record, the Board finds that the Veteran's lay assertions are not credible for the purpose of establishing a continuity of symptomatology referable to a knee injury sustained in service.  .

The Board acknowledges that medical opinions have been submitted in support of the Veteran's claim, but they are deemed to have limited probative value in that they based solely on lay assertions provided by the Veteran that are not credible to show the extent or even the incurrence of a knee injury in service.

First, it is pertinent to note that the service treatment records are negative for complaints or findings of any knee injury or disorder.  

Next, to the extent that the Veteran reported that he did not seek medical attention at the time of the reported injury in service, he is shown to have expressly denied having or having had bone, joint or other deformity or a "trick" or locked knee or an any injury other than that related to a hernia at the time the separation examination was performed in 1980.  

Thus, on this record, the Veteran's current lay assertions are clearly found to be inconsistent with earlier and more reliable statements made by him at the time of his discharge from service.  To this extent, the private medical opinions are found to be based on evidence that is not shown in the record.  

Dr. T. W. essentially opined that the Veteran's left knee meniscus tears and arthritis were related to Veteran's knee injury in service and reported ongoing intermittent symptoms since then.  Since the physician provided no basis for this opinion other than the lay statements provided solely by the Veteran, the Board finds the opinion lacks probative worth because it amouts to unsupported speculation.

The Veteran also submitted opinions by Dr. C. B to support his claim that his current left knee disorders were related to his service.  The physician was more thorough in that he noted the records that were reviewed, discussed aspects of the medical evidence, and provided a rationale.

However, as with the other, this physician's opinion is found to have little if any probative value because of its reliance only on the Veteran's statements regarding having a left knee injury in service.  The rationale is not supported by the record to the extent that the factors that are unfavorable to the claim is not addressed or even discussed in a meaningful way.  

Discounting the Veteran's lay assertions as being not credible, Dr. C.B's opinion that the Veteran had a very serious knee injury in service is clearly not supported by the evidence of record.  To the extent that the Veteran is not shown to have sought treatment for a knee injury until many years after service, this opinion fails to explain why any current knee disability is due to a specific injury or incident of the Veteran's service.  

By his own statements, the Veteran reported that he treated his knees after the injury in service by only applying ice to them.  The fact that no medical treatment was sought or required until many years would weigh against Dr. C.B.'s comment as to the severity of the claimed injury in service.  Significantly, the physician offered no basis for the finding other than to point to recent findings and symptoms.

While Dr. C.B. opines that the Veteran currently has arthritis that was out of proportion for his age, this finding alone does not serve to link the degenerative changes to trauma sustained solely in service.  

Moreover, a June 2007 record also noted the Veteran had mild degenerative joint disease, but specifically stated that this was compatible with his age.  Dr. C.B. does not discuss this evidence or offer an explanation as to how the arthritis was out of proportion with the Veteran's age.

Dr. C. B. also based his opinion on the invalid assumption that there was nothing in the record to explain a more likely cause for the current knee problems.  .

Significantly, the medical opinion provided by the VA examiner in 2010 is found to have been based on his review of all the evidence of record and supported the factually sustainable rationale that there was no credible evidence of a knee injury in service.  Since it is not based on an incorrect factual premise, the opinion is most probative and controlling for the purpose of deciding this matter.

Moreover, the passage of many years between separation from active service and the objective documentation of a claimed disability is a factor that weighs against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Accordingly, as the preponderance of the evidence is against the claim of service connection for a bilateral knee disorder, the benefit-of-the-doubt doctrine does not apply.  



Residuals of a Head Injury (Traumatic Brain Injury)

The Veteran asserts that he has residuals of a traumatic brain injury sustained in service as a sparring partner while boxing.

The service treatment records show that, in January 1977, the Veteran was seen for complaints that he might have fractured his nose several months earlier while boxing.  He was noted to have a slight deviation of the septum to the left and to have become aware of the deviation several days after the incident.  There was no breathing problem or epistaxis.  The septum was straight, but the tip deviated to the left.  The Veteran wanted it corrected, and a rhinoplasty was recommended.  

Significantly, at the time of the expiration of his enlistment in May 1980, the Veteran expressly denied having or having had frequent or severe headaches, dizziness or fainting spells, head injury, epilepsy or fits, frequent trouble sleeping, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness in connection with his official Report of Medical History.  

After service, an October 2001 VA treatment record showed that the Veteran denied having headaches.  In February 2002, he reported having had restless sleep for several months.  In March 2002, a VA psychiatric record noted the veteran's complaints of stress, anxiety and sleep difficulty.  Other records dated in July and December 2002 indicated that he did not have headaches or dizziness.  

In April 2005, the Veteran complained of having weakness and dizziness that started earlier that day and having had chest pain earlier in the day.  A May 2005 VA treatment record noted that the Veteran's complaints of ear pain and dizziness.  He reported being seen recently at Winchester Medical Center and being told that he had an ear infection.  A CT scan of head was noted to have been normal.  

A January 2006 VA audiology consultation request noted that the Veteran reported having dizziness, loss of balance and tinnitus in the past year.  

A January 2008 private treatment record noted that the Veteran denied having headaches, dizziness or weakness.  

A December 2008 letter from Dr. C.B. indicated that he had reviewed the medical records and examined the Veteran.  He noted that the Veteran reported having multiple boxing bouts in service and that one of these had resulted in a fractured nose.  He indicated that the Veteran suffered a head injury in 1977, according to the medical records and quoted from a medical source that 40 percent of individuals, who had minor or severe head injuries, complained of headaches, dizziness, fatigue, insomnia, irritability, restlessness, and an inability to concentrate and that the symptoms might persist for many years.  

Dr. C. B. opined that the Veteran had post concussive syndrome (traumatic brain injury) and that his current CNS/brain problems were due to head trauma while boxing in service.  The opinion was based on the fact that the Veteran was fit when he entered service, had several episodes of head trauma while boxing including one when he fractured his nose in service, and had related symptoms immediately after service.  It was noted that the literature showed a strong association between head trauma/boxing and post concussive syndrome and that the record did not contain a more likely etiology for his current head/CNS impairment.  

A May 2009 VA treatment record showed that the Veteran denied having dizziness and lightheadedness.

An undated statement from the Veteran's wife indicated that he had experienced fatigue, insomnia, dizziness, headaches, irritability and memory loss.

In an undated letter to Dr. C. B, the Veteran gave examples of incidents when his memory temporarily failed him and he could not recall the names of people.  

An undated letter from the Veteran's employer indicated that the Veteran reported having memory problems.  

An undated letter from the Veteran's niece indicated that, after he separated from service, he complained of having dizziness and headaches that had persisted over the years.  She also gave examples of his memory problems.  

An April 2010 letter from Dr. C. B noted the additional lay statements that documented the Veteran's mental and memory problems and added that they were problems that would be expected from the brain trauma in service.  Since they occurred following service, they were noted to be likely symptoms of the in-service head injury.  

At the time of an August 2010 VA examination, the examiner noted that he had reviewed the claims file and discussed the Veteran's reported history.  The Veteran reported having intermittent dizziness and problems with short-term memory that began about 3 months after the boxing incident when he broke his nose.  

The VA examiner observed that there was no clear amnesia for the event or loss of consciousness.  He added that the delay in the onset of symptoms for several months after the incident was not typical for persistent traumatic brain injury.  It was likely that there was mild TBI when the Veteran was initially dazed and confused after the injury, but this was a mild, self-limiting type that was much less likely to produce the dizziness or memory problems that the Veteran endorsed as symptoms beginning months after the traumatic event with no prolonged loss of consciousness or amnesia.  

The VA examiner opined that, based on the history and time of development and treatment of the symptoms, it was much less likely than not that the Veteran had residual cognitive or CNS symptoms from a mild traumatic brain injury.  

In an October 2010 letter, Dr. C. B essentially responded to the VA opinion and provided further statements in support of his position while also commenting on weaknesses in the VA opinion.

In a statement received in November 2010, the Veteran asserted that the VA examiner made incorrect statements.  He first noted that the examiner incorrectly described the boxing injury by stating the Veteran was stunned and dazed, but there was no loss of consciousness.  He asserted that, because he did not recall getting hit, there was a loss of consciousness and resulting memory problems.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In the present case, both physicians examined the Veteran, recorded a medical history, reviewed pertinent medical records, and provided opinions supported by a rationale.  To the extent that Dr. C. B provided an excerpt from a medical text to support his opinion and the VA physician did not, the Board finds the inclusion of such literature in general does not necessarily render one opinion more probative than the other.  

In considering the two opinions, the Board notes that to the extent that Dr. C. B relied on the reports of ongoing symptoms since service as consistent with the Veteran having post concussive syndrome in support his opinion, the VA examiner opined that the delay of symptoms after the initial trauma was not typical for persistent traumatic brain injury.  As the timing of the symptoms appears to be a factor in whether there are residuals of the brain trauma, the reported three month delay in the onset of symptoms reported by the Veteran is significant and important distinction between the two opinions.  Notably, Dr. C. B does not address this in any of his opinions.  

Moreover, on this record, the private medical opinion is found to be based solely on the Veteran's lay assertions that are not credible for the purpose of establishing a continuity of symptomatology referable to a claimed head injury since service.  

To the extent that the Veteran's currently asserts that he experienced manifestations related to a head injury or brain trauma during and continuing after service, these statements are shown to be in clear conflict with information that the Board finds to be more reliable because it was provided by him during his period of active service.  

The earlier statements represent first-hand information recorded for clinical purposes at the time of service and call into question the history provided by the Veteran in connection with his claim for compensation benefits filed many years after service.     

As noted, the Veteran expressly denied having or having had frequent or severe headaches, dizziness or fainting spells, head injury, epilepsy or fits, frequent trouble sleeping, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness during service.  

Thus, on this record, the Board finds the VA medical opinion to have greater probative weight for the purpose of deciding this appeal.

Accordingly, the preponderance of the evidence is against the claim of service connection for residuals of a brain injury; therefore, the benefit-of-the-doubt doctrine does not apply.



ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for the residuals of a head injury is denied.



REMAND

The matter of service connection for diabetes mellitus must be remanded for further development consistent with the Board's prior remand.

Pursuant to the Board's remand in March 2010, the Veteran underwent a VA examination to determine the likely etiology of the claimed diabetes mellitus.  However, upon review of the August 2010 VA examination, the Board finds that it is inadequate to decide the claim.

The Veteran reports having numbness in both arms during service as a manifestation of diabetes mellitus, diagnosed many years later.  The examiner who reviewed the record stated that the Veteran reported having the numbness in his arms for only one day, when the record shows otherwise.  The August 1979 record, which is handwritten and not entirely legible states the Veteran reported having the symptoms for what could be either two weeks or two months.    

The Board also finds that the examiner did not provide a clear opinion as to the etiology of the claimed diabetes mellitus.   

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). 

In light of the foregoing, the claims file should be reviewed by another physician for an opinion to ensure compliance with the Board's directives.

The issues of service connection for upper and lower extremity neuropathy and erectile dysfunction are found to be inextricably intertwined with the diabetes mellitus claim since the record indicates that these disorders are related to the Veteran's diabetes mellitus.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).  Accordingly, action on these matters is deferred.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to arrange for the claims file and a copy of this remand to be made available to and reviewed by the VA physician who previously examined the Veteran in order to determine the likely eti.  

Based on a review of the claims file, the VA examiner should opine as to the following questions:

a.  Do the lay statements that note the Veteran was overly tired, irritable, thirsty, urinated frequently, had episodes of dizziness, and chronic hunger after he separated from service in 1980 indicate that the Veteran at least as likely as not (a 50 percent or greater probability) had manifestations of diabetes mellitus after he separated from service?

b. Is it as least as likely as not that the diabetes mellitus that was diagnosed in the mid 1990s had its onset during service to specifically include the complaints of bilateral arm numbness that were noted in the August 1979 service treatment record?

The physician is also asked to comment on the medical opinions by Dr. C. B. in support of the Veteran's claim.

The examiner must provide a complete rationale for all opinions expressed and refer to any pertinent records, if necessary. 

2.  After completing all indicated development, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


